
	
		I
		111th CONGRESS
		1st Session
		H. R. 986
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Adler of New
			 Jersey (for himself, Mr.
			 Sires, Mr. Frelinghuysen,
			 Mr. Pascrell,
			 Mr. Pallone,
			 Mr. Holt, Mr. Lance, Mr.
			 LoBiondo, Mr. Andrews,
			 Mr. Payne,
			 Mr. Rothman of New Jersey,
			 Mr. Garrett of New Jersey, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 28 Washington Street in Mount Holly, New Jersey, as the
		  Jim Saxton Post Office Building.
	
	
		1.Jim Saxton Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 28 Washington Street in Mount Holly, New Jersey, shall be
			 known and designated as the Jim Saxton Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Jim Saxton
			 Post Office Building.
			
